671 F.2d 204
110 L.R.R.M. (BNA) 2302, 94 Lab.Cas.  P 13,537
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Marvin KING, d/b/a C&M Leasing Company, et al., Respondents.
No. 80-1835.
United States Court of Appeals,Sixth Circuit.
Feb. 17, 1982.

Elliott Moore, Deputy Associate Gen. Counsel, Paul Bateman, N. L. R. B., Washington, D. C., for petitioner.
Thomas K. Campbell, Schaller, Schaller, Frost, Hostetter & Campbell, Newark, Ohio, John S. Compton, Worthington, Ohio, James S. Mowery, Jr., Columbus, Ohio, for respondents.
Before KEITH and MERRITT, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

ORDER

1
This case is before the court upon the application of the National Labor Relations Board to enforce its order against Franklin Fouts, d/b/a B & F Cartage, and Marvin King, d/b/a C & M Leasing Company, reported at 251 N.L.R.B. 645 (1980).  Reference is made to the decision and order of the Board, dated August 27, 1980, for a recitation of pertinent facts.


2
Upon consideration, the court concludes that the decision of the Board is supported by substantial evidence on the record as a whole.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.  No costs are taxed.  Each party will bear its own costs in this court.


4
Judge Phillips concurs in part and dissents in part.  He would enforce the order of the Board in full against Franklin Fouts, d/b/a B & F Cartage; he would enforce all of the order against Marvin King, d/b/a C & M Leasing Company, except the requirement that Marvin F. King, d/b/a C & M Leasing Company, offer reinstatement to William Hutchinson and Leonard Messina to their former jobs with Franklin Fouts, d/b/a B & F Cartage, and make them whole for any loss of pay they may have suffered.